188 Ga. App. 737 (1988)
374 S.E.2d 229
PATRICK
v.
GLASS.
77290.
Court of Appeals of Georgia.
Decided October 6, 1988.
Lennie W. Jones, for appellant.
Christopher C. Covey, Monroe Ferguson, for appellee.
Gilbert Glass, pro se.
CARLEY, Judge.
Pursuant to OCGA § 44-7-54 (b), the trial court granted appellee-plaintiff landlord a writ of possession, finding that appellant-defendant had failed to pay the requisite rental payments into the registry of court. Appellant brings this direct appeal from that order. While the grant of a writ of possession is usually a final order which may or may not be directly appealable (see OCGA § 5-6-35 (a) (3)), the record in this case shows that there are other claims which remain pending in the trial court. "Where there is a case involving multiple... claims, a decision adjudicating fewer than all the claims... is not a final judgment. [Cit.] In such circumstances, there must be an express determination under OCGA § 9-11-54 (b) [(cit.)] or there must be compliance with the requirements of OCGA § 5-6-34 (b) [(cit.)]. Where neither of these code sections are followed..., the appeal is premature and must be dismissed. [Cits.]" Spivey v. Rogers, 167 Ga. App. 729 (307 SE2d 677) (1983). Because the appropriate appellate procedure was not followed in this multiple-claim case, the appeal must be dismissed.
Appeal dismissed. Deen, P. J., and Sognier, J., concur.